DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed July 24, 2020 is acknowledged and has been entered.  Claims 2-10, 12-23, 25-27, 29-45, 47-63, 65, and 68-76 have been canceled.  Claims 77-86 have been added.   

2.	The preliminary amendment filed April 15, 2020 is acknowledged and has been entered.  

3.	Claims 1, 11, 24, 28, 46, 64, 66, 67, and 77-86 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
4.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1, drawn to a method for identifying an antigen-specific TCR comprising enriching, expanding, and sorting a heterogeneous population of T cells and sequencing the genes encoding the TCRs in the sorted population of T cells having a desired antigen specificity.

Group II, claim 11, drawn to a method for screening a T cell population for reactivity to a library of antigen peptides comprising enriching, expanding, and evaluating a population of T cells.

Group III, claim(s) 24, drawn to a method for expansion of T cells comprising a heterologous or engineered T cell receptor comprising enriching and expanding a population of the T cells expressing a heterologous or engineered T cell receptor.

Group IV, claim(s) 28, drawn to a method for preparing an antigen-specific T cell population comprising recovering antigen-specific T cells from a sample comprising T cells from a patient or donor.

Group V, claim(s) 46 and 64, drawn to a method for generating a T cell expressing a CAR comprising transforming a T cell population with a nucleic acid encoding a CAR or a method of expanding a T cell expressing a CAR.

Group VI, claim(s) 66, drawn to a method for treating a patient having cancer comprising administering a population of T cells expressing a CAR and an artificial APC to the patient.

Group VII, claim(s) 67, drawn to a method for treating a patient having hematologic cancer that has relapsed after allogeneic stem cell transplantation comprising recovering, expanding, and administering a population of T cells contacted with an MHC-peptide antigen presenting complex and an anti-CD28 costimulatory ligand.

Group VIII, claim(s) 77-86, drawn to a method for preparing a population of CTL having a central memory or effector memory phenotype comprising contacting CD8+ T cells with MHC class I-peptide antigen presenting complexes and lymphocyte costimulatory ligands.

5.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:


The special technical feature of the invention of Group II is screening a T cell population for reactivity to a library of antigen peptides by a process comprising enriching, expanding, and evaluating a population of T cells.

The special technical feature of the invention of Group III is the expansion of T cells comprising a heterologous or engineered T cell receptor by a process comprising enriching and expanding a population of the T cells expressing a heterologous or engineered T cell receptor.

The special technical feature of the invention of Group IV is preparing an antigen-specific T cell population by a process comprising recovering antigen-specific T cells from a sample comprising T cells from a patient or donor.

The special technical feature of the invention of Group V is generating a T cell expressing a CAR by a process comprising transforming a T cell population with a nucleic acid encoding a CAR or a method of expanding a T cell expressing a CAR.

The special technical feature of the invention of Group VI is treating a patient having cancer by a process comprising administering a population of T cells expressing a CAR and an artificial APC to the patient.

The special technical feature of the invention of Group VII is treating a patient having hematologic cancer that has relapsed after allogeneic stem cell transplantation by a process comprising recovering, expanding, and administering a population of T cells contacted with an MHC-peptide antigen presenting complex and an anti-CD28 costimulatory ligand.

The special technical feature of the invention of Group VIII is preparing a population of CTL having a central memory or effector memory phenotype by a process comprising contacting CD8+ T cells with MHC class I-peptide antigen presenting complexes and lymphocyte costimulatory ligands.

Accordingly, the inventions of Groups I-VIII do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.21.  

6.	This application contains claims directed to more than one species of the generic invention of Group VIII. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species of the invention of Group VIII are as follows: 

A.	The invention wherein the tumor-associated antigens are one or more AML-associated antigens selected from survivin, WT-1, PRAME, RHAMM, and PR3.

Note:  Applicant must elect a single species of the elected invention by specifically naming one or more than one of survivin, WT-1, PRAME, RHAMM, and PR3 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention wherein the lymphocyte costimulatory ligand is selected from B7.1 and an activating antibody against CD28.

Note:  Applicant must elect a single species of the elected invention by specifically naming one of B7.1 and an activating antibody against CD28 to which the claims shall be 

7.	The different species of each of the different inventions, as listed above, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

A.	The special technical features of the different species of the invention are preparing a population of CTL having a central memory or effector memory phenotype by a process comprising contacting CD8+ T cells with MHC class I-peptide antigen presenting complexes and lymphocyte costimulatory ligands, wherein the MHC class I-peptide antigen presenting complexes present one or more different AML-associated antigens selected from survivin, WT-1, PRAME, RHAMM, and PR3.

B.	The special technical features of the different species of the invention are preparing a population of CTL having a central memory or effector memory phenotype by a process comprising contacting CD8+ T cells with MHC class I-peptide antigen presenting complexes and lymphocyte costimulatory ligands, wherein the lymphocyte costimulatory ligand is either B7.1 or an activating antibody against CD28.

7.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 





As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
September 28, 2021




    
        
            
        
            
        
            
        
            
    

    
        1 In addition, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.